Order, Supreme Court, New York County (Elliott Wilk, J.), entered April 28, 1993, which denied defendant husband’s motion to enjoin plaintiff wife from relocating with the parties’ child from New York City to New Hope, Pennsylvania, unanimously affirmed, without costs.
We agree with the IAS Court that plaintiffs relocation to New Hope where her new husband could be within commuting distance of his work in Lancaster, Pennsylvania, does not violate the parties’ separation agreement. New Hope is within 60 radial miles, although 77 road miles, of the Empire State Building. Moreover, although defendant’s midweek visitation has necessarily been diminished, the court has increased his visitation in other respects. Concur — Murphy, P. J., Sullivan, Rosenberger, Ross and Rubin, JJ.